 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7967; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, As Trustee For The Holders of
 7   GSAMP Trust 2005-AHL Mortgage Pass-Through Certificates, Series 2005-AHL
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10   DEUTSCHE BANK NATIONAL TRUST Case No.: 2:19-cv-00303-GMN-EJY
     COMPANY, AS TRUSTEE FOR THE
11   HOLDERS OF GSAMP TRUST 2005-AHL
     MORTGAGE              PASS-THROUGH STIPULATION AND ORDER TO
12   CERTIFICATES, SERIES 2005-AHL,     EXTEND TIME TO RESPOND TO
13             Plaintiff,               DEFENDANT’S MOTION TO FILE
                                        SUPPLEMENTAL AUTHORITY IN
14        vs.                           SUPPORT OF MOTION TO DISMISS
15   WESTCOR LAND TITLE INSURANCE [ECF NO. 8] UNDER LR 7-2(G) [ECF No.
     COMPANY,                           23]
16
                    Defendant.
17                                                     [Second Request]

18
19
            Plaintiff Deutsche Bank National Trust Company, As Trustee For The Holders of
20
     GSAMP Trust 2005-AHL Mortgage Pass-Through Certificates, Series 2005-AHL (“Deutsche
21
22   Bank”), and Defendant Westcor Land Title Insurance Company, (“Westcor”) (collectively, the

23   “Parties”), by and through their counsel of record, hereby agree and stipulate as follows.
24
            1. On November 12, 2019, Westcor filed a Motion to File Supplemental Authority in
25
                Support of Motion to Dismiss [ECF No. 7] Under LR 7-2(g) [ECF No. 23];
26
27          2. Deutsche Bank’s response to Westcor’s Motion is due December 11, 2019;

28



                                                Page 1 of 2
           3. Deutsche Bank’s counsel is requesting an extension until December 18, 2019 to file
 1
 2             its response to Westcor’s Motion.

 3         4. This extension is requested as Counsel for the Parties are currently investigating the
 4
               potential of staying the litigation and/or discovery which would eliminate the need to
 5
               file a response to Westcor’s Motion, thus conserving on judicial resources.
 6
 7         5. Counsel for Westcor does not oppose the extension;

 8         6. This is the second request for an extension which is made in good faith and not for
 9             purposes of delay.
10
           IT IS SO STIPULATED.
11
     DATED this 11th day of December, 2019.          DATED this 11th day of December, 2019.
12
13   WRIGHT, FINLAY & ZAK, LLP                       RESNICK & LOUIS, P.C.

14   /s/ Lindsay D. Robbins                          /s/ Sue Trazig Cavaco
     Lindsay D. Robbins, Esq.                        Sue Trazig Cavaco, Esq.
15   Nevada Bar No. 13474                            Nevada Bar No. 6150
16   7785 W. Sahara Ave., Suite 200                  Emily Navasca, Esq.
     Las Vegas, NV 89117                             Nevada Bar No. 13202
17   Attorney for Plaintiff Deutsche Bank            8925 West Russel Rd., Suite 220
     National Trust Company, As Trustee For          Las Vegas, NV 89148
18   The Holders of GSAMP Trust 2005-AHL             Attorneys for Defendant, Westcor Land Title
19   Mortgage Pass-Through Certificates,             Insurance Company
     Series 2005-AHL
20
21
     IT IS SO ORDERED.
22
           Dated this 12th day of December, 2019.
23
                                                   ________________________________________
24                                                 UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                              Page 2 of 2
